  Case 1:21-cv-07326-NLH Document 3 Filed 04/09/21 Page 1 of 3 PageID: 22



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
DEE LAWRENCE DOWNS,            :
                               :
          Petitioner,          :    Civ. No. 21-7326 (NLH)
                               :
     v.                        :    OPINION
                               :
                               :
                               :
WARDEN LEMINE N'DIAYE,         :
                               :
          Respondent.          :
______________________________:


APPEARANCE:

Dee Lawrence Downs
46528-066
Fort Dix
Federal Correctional Institution
Inmate Mail/Parcels
East: P.O. Box 2000
Fort Dix, NJ 08640

     Petitioner Pro se

HILLMAN, District Judge

     Petitioner Dee Lawrence Downs filed a petition for writ of

habeas corpus pursuant to 28 U.S.C. § 2241.         ECF No. 1.

Filing Fee

     The filing fee for a petition for writ of habeas corpus is

$5.00.    Pursuant to Local Civil Rule 54.3(a), the filing fee is

required to be paid at the time the petition is presented for

filing.    Pursuant to Local Civil Rule 81.2(b), whenever a

prisoner submits a petition for writ of habeas corpus and seeks
    Case 1:21-cv-07326-NLH Document 3 Filed 04/09/21 Page 2 of 3 PageID: 23



to proceed in forma pauperis, that petitioner must submit (a) an

affidavit setting forth information which establishes that the

petitioner is unable to pay the fees and costs of the

proceedings, and (b) a certification signed by an authorized

officer of the institution certifying (1) the amount presently

on deposit in the prisoner’s prison account and, (2) the

greatest amount on deposit in the prisoner’s institutional

account during the six-month period prior to the date of the

certification.     If the institutional account of the petitioner

exceeds $200, the petitioner shall not be considered eligible to

proceed in forma pauperis.        L. Civ. R. 81.2(c).

       Here, Petitioner submitted a letter indicating he requested

the filing fee to be withdrawn from his prison account.             ECF No.

1-1.    The Court has not received the fee.        The Court will

administratively terminate the petition pending receipt of the

filing fee and instruct the Clerk to reopen the matter upon

receipt of the fee.

Conclusion

       For the reason set forth above, the Clerk of Court will be

ordered to administratively terminate this Petition without

prejudice. 1


1 Such an administrative termination is not a “dismissal” for
purposes of the statute of limitations, and if the case is re-
opened pursuant to the terms of the accompanying Order, it is
not subject to the statute of limitations time bar if it was

                                      2
  Case 1:21-cv-07326-NLH Document 3 Filed 04/09/21 Page 3 of 3 PageID: 24



     An appropriate Order will be entered.


Dated: April 9, 202                        s/ Noel L. Hillman
At Camden, New Jersey                   NOEL L. HILLMAN, U.S.D.J.




originally submitted timely. See Houston v. Lack, 487 U.S. 266
(1988) (prisoner mailbox rule); Papotto v. Hartford Life & Acc.
Ins. Co., 731 F.3d 265, 275-76 (3d Cir. 2013) (collecting cases
and explaining that a District Court retains jurisdiction over,
and can re-open, administratively closed cases).

                                    3
